                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 CONTRANS CORP., et al.,                     :   Case No. 3:17-cv-00296
                                             :
        Plaintiffs,                          :   Magistrate Judge Sharon L. Ovington
                                             :   (by full consent of the parties)
 vs.                                         :
 SWIFT TRANSPORTATION CO. OF                 :
 ARIZONA, LLC,                               :
                                             :
        Defendant.                           :


                                         ORDER

       The Court having been advised by counsel for the parties that the above matter has

been settled, IT IS ORDERED that this action is hereby DISMISSED, with prejudice as

to the parties, provided that any of the parties may, upon good cause shown within 30

days, reopen the action if settlement is not consummated.

       Parties intending to preserve this Court’s jurisdiction to enforce the settlement

should be aware of Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375 (1994),

and incorporate appropriate language in any substituted judgment entry.

       The Court will retain jurisdiction to enforce the terms of the settlement between

the parties, if necessary.


December 13, 2018                                  s/Sharon L. Ovington
                                                   Sharon L. Ovington
                                                   United States Magistrate Judge
